     Case: 1:19-cv-00145-DAP Doc #: 355 Filed: 06/03/19 1 of 5. PageID #: 10304



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

DIGITAL MEDIA SOLUTIONS, LLC,                    )   CASE NO. 1:19-cv-145
                                                 )
               Plaintiff,                        )   JUDGE DAN AARON POLSTER
                                                 )
        v.                                       )   MAGISTRATE JUDGE
                                                 )   THOMAS M. PARKER
SOUTH UNIVERSITY OF OHIO, LLC                    )
et al.,                                          )
                                                 )
               Defendants.                       )

      RECEIVER’S RESPONSE TO LETTER FILED BY MINNESOTA OFFICE OF
                      HIGHER EDUCATION [DOC. 342]



I.      INTRODUCTION

        On May 10, 2019, the State of Minnesota’s Office of Higher Education submitted a

position statement [Doc. 342] in which it demanded the return of certain monies. Thereafter, on

May 24, this Court ordered the Receiver to respond to Minnesota’s letter by June 3. The

provision of the within response is made difficult as a result of two principal factors: the lack of

detail, and conflicting detail, provided by Minnesota; and, the complete lack of staff remaining

with first-hand knowledge of the accounting for the Argosy Minnesota campuses. Minnesota’s

lack of detail is discussed below, but the Receiver asks the Court to note that all of Argosy’s staff

responsible for the accounting function for the Minnesota campuses departed as the schools

closed in March 2019. What data the Receiver has been able to uncover to prepare this response

was gathered using South’s staff, since there is no Argosy accounting staff remaining.




{01308694-6}
      Case: 1:19-cv-00145-DAP Doc #: 355 Filed: 06/03/19 2 of 5. PageID #: 10305



II.      DISCUSSION

         Minnesota demands the return of three pools of money:

         1. $2,520 in Minnesota GI Bill Aid;

         2. $54,802 in Minnesota Child Care Grant Aid; and,

         3. $154,825 in Minnesota SELF Loan funds.

Each of these is discussed below.

      1. GI Bill

         South’s accounting staff cannot reconcile the figures Minnesota has provided in support

of its claim that it is entitled to a return of $2,520 in GI Bill aid. First, we note that Minnesota

claims an advance payment of $4,020 was made in October 2018. Accordingly, any sums due

therefrom would be pre-Receivership debts and should be treated accordingly. Second, we note

that Minnesota’s Exhibit 4 is internally inconsistent and does not support the demand for

returned funds. Putting aside the fact that all student data was redacted, leaving the Receiver

unable to confirm the accuracy of any line item on the Exhibit, we see two line items, totaling

$1,000 with the note “awarded and paid on student record.” And at the bottom of the form, it

reads “Amounts appropriately used $1,500.” There is therefore a discrepancy on the calculation

of monies appropriately used (albeit the discrepancy is in the Receivership’s favor). The exhibit

shows total disbursements of $6,500, but uses “Total Advance Payments” as the figure against

which appropriate payments are measured. There is no support anywhere for the calculation of

the total advance payments.      Were Minnesota to provide support for the $4,020 allegedly

advanced, and provide enough detail that the Receiver could assess the validity of the claim that

funds were or were not properly advanced to individual students, the Receiver would be in a




                                                 2
{01308694-6}
    Case: 1:19-cv-00145-DAP Doc #: 355 Filed: 06/03/19 3 of 5. PageID #: 10306



position to confirm or contest the contention that a particular sum is due back to the State

(without regard to whether the debt was pre- or post-Receivership).

    2. Child Care Grant

        Minnesota alleges that a total of $80,000 was advanced to Argosy’s Minnesota campus in

2018, meaning that any claim is one for a pre-Receivership debt. The Receiver’s own notes

show that the vast majority of disbursements made for the Child Care Grant were made before

January 15. A small amount - $3,341 – was made after the Receiver was appointed, but seem to

have been made in error. Regardless, the entirety seems to relate to pre-receivership obligations.

But, and once again, the detail Minnesota provides in support of its claim for a return of $54,802

is internally inconsistent. Exhibit Six purportedly supports the State’s claim. Yet a review of the

document shows a “FINAL REFUND TO OHE” OF $7,348. Thus, the State’s sole accounting

document provided shows that $7,348 is due to be returned, not the $54,802 demanded. No

student-level data is provided that would allow the Receiver to confirm or deny the validity of

the State’s demand for the return of the Child Care Grant funds.

    3. SELF Loan

        Minnesota contends that it intends to reverse the Spring 2019 SELF Loan funds (i.e.,

cancel the students’ debt) and therefore the Receiver should return those funds to the State. We

note first that Minnesota has not actually canceled the debts, but merely intends to do so. It is

improper to request the return of the funds until and unless the debts are actually canceled. The

State further argues that the students did not receive the stipends due from the SELF loan funds.

The Receiver does not have the staff presently to complete the audit for the SELF loan funds and

cannot at this point comment on whether the stipends were or were not paid. He can comment,

however, on the allegation that “Argosy-TC students who borrowed SELF Loans for the Spring



                                                3
{01308694-6}
       Case: 1:19-cv-00145-DAP Doc #: 355 Filed: 06/03/19 4 of 5. PageID #: 10307



2019 semester received no benefit for any tuition paid using their SELF loan funds.” The school

closed on March 8, 2019. Two students graduated and many received credit for the courses that

were being completed in March. The Receiver does not know how many students transferred

and enjoyed their new institutions’ recognition of the completion of their Spring 2019 Argosy

courses. The Argosy-TC students certainly gained some benefit from the semester (if not the

benefit of the completion of the entire semester). Accordingly, the request for the return of all of

the SELF Loan funds of $154,825 is improper.

         Finally, the Court is asked to note that of the $154,825 Minnesota demands, only

$107,513 was disbursed to Argosy after the Receiver was appointed, making a significant

portion of the debt a pre-Receivership debt.



III.     CONCLUSION

         For the forgoing reasons, the Court should deny Minnesota’s request for the return of GI

Bill, Child Care Grant, and SELF Loan monies as stated and should require the State to provide

granular detail to support its requests.




                             [Balance of page left intentionally blank]




                                                 4
{01308694-6}
     Case: 1:19-cv-00145-DAP Doc #: 355 Filed: 06/03/19 5 of 5. PageID #: 10308



Dated: April 18, 2019                             Respectfully submitted,

                                                  /s/ Hugh D. Berkson
                                                  Robert T. Glickman (0059579)
                                                  Charles A. Nemer (0009261)
                                                  Robert R. Kracht (0025574)
                                                  Hugh D. Berkson (0063997)
                                                  Nicholas R. Oleski (0095808)
                                                  MCCARTHY, LEBIT, CRYSTAL
                                                     & LIFFMAN CO., LPA
                                                  101 West Prospect Avenue
                                                  1800 Midland Building
                                                  Cleveland, Ohio 44115
                                                  (216) 696-1422 – Telephone
                                                  (216) 696-1210 – Facsimile
                                                  rtg@mccarthylebit.com
                                                  can@mccarthylebit.com
                                                  rrk@mccarthylebit.com
                                                  hdb@mccarthylebit.com
                                                  nro@mccarthylebit.com

                                                  Special Counsel for the Receiver


                                 CERTIFICATE OF SERVICE

         The foregoing was electronically filed this 3rd day of June, 2019. Notice of this filing

 will be sent to all parties by operation of the Court’s electronic filing system. Parties may access

 this filing through the Court’s system.

                                               /s/ Hugh D. Berkson
                                               Hugh D. Berkson (0063997)




                                                  5
 {01308694-6}
